Dismissed and Memorandum Opinion filed October 19, 2017.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-17-00661-CV

                      CAREY J. CLEMONS-ALI, Appellant
                                          V.
                              JEAN PAYNE, Appellee

                     On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-57994

                   MEMORANDUM                      OPINION


        This is an attempted appeal from a judgment signed August 9, 2016. No timely
post-judgment motion was filed. Appellant’s notice of appeal was filed August 8,
2017.

        The notice of appeal must be filed within 30 days after the judgment is signed
when appellant has not filed a timely post-judgment motion. See Tex. R. App. P.
26.1.
      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      On September 25, 2017, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jewell.




                                          2